Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 29, 31-50, and 54 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  Christensen (US 2009/0163883 A1).  	As to independent claims 29 and 54, Christensen teaches a perianal appliance as a walled pouch with: a coupling [0101],ll.1-2; a backing layer/adhesive [0011],ll.6-13; a gas filter/opening [0071],ll.5-7], and a coupling [0095,ll.4-7; the device 20 having:
	first wall and second walls as 1st and 2nd polymer sheets 22 and 23 Fig.4 [0068],ll.6-8; with a hole 49 in upper portion of 2nd wall 23 Fig.4 [0084],ll.3-5 connected to each other at or near their peripheries [welded at edges Fig.4, [0068],ll.2-4; the 1st wall 22 having a stoma-receiving opening as hole 25 Fig.3-4 [0069],ll.5; and a waste collecting cavity as compartment 26, defined between the 1st 22 and 2nd 23 walls Fig. 4 [0069],ll.6,1-6; 
 	wherein the 2nd wall 23 comprises: an upper portion [above hole 49 in upper portion of 2nd wall 23 Fig.4 [0084],ll.3-5: and a lower portion [below hole 49 in lower portion of 2nd wall 23 Fig.4 [0084],ll.3-5 [the upper and lower portions being connected to teach other forming the 2nd wall 23];  	wherein the upper portion the 2nd wall 23 is disposed opposite the stoma-receiving opening 25 Fig.4,7-8; and the lower portion the 2nd wall 23 can be opaque [as not transparent 0042,ll.5-6];	wherein the upper portion of 2nd wall 23 is connected to the lower portion of the 2nd wall 23/92 by a connection region [by wall 92 over hole 49 attached at a connection region by adhesive of plate 91 Fig.8 to upper edge of lower portion of 2nd wall Fig.8 [0084],ll.1, to [0085],ll.5; and 	wherein the lower portion of 2nd wall 23 is positioned entirely below the upper portion of the 2nd wall Fig.3,8.
 	However, Christensen fails to teach or fairly suggest an ostomy appliance comprising the combination wherein: 	the second wall comprises [separate] [as claimed below] upper and lower walls;  	the entire [separate] upper wall [as claimed below] is:  		disposed opposite the stoma-receiving opening; and entire [separate] lower wall is opaque, and  	the upper wall and lower wall are separate flexible liquid and gas impermeable sheets; 	the upper wall includes a lower edge [as separate from the lower wall]: and
 	the lower wall includes: an upper edge [as separate from the upper wall]; and a remainder of a lower wall:
 	the lower edge of the upper wall [as separate from the lower wall] is connected to the upper edge of the lower wall by a substantially linear connection region: and
 	the remainder of the lower wall [as separate from the upper wall] is positioned entirely below the upper wall.	
	As further presented on pages 1-5 of the 11/30/20 Pre-Brief Conference request, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Christensen, and one of skill would have not been motivated to, provide the above combination.   	One of skill would not have been motivated, to modify the teachings of Christensen to provide separate upper and lower walls of the outer wall, with separate lower and upper edges connected by a substantially linear connection region and where in the upper wall is transparent.  This is because Christensen alternatively provides where the outer wall is a single wall with an opening having a transparent third wall portion covering the outer wall opening, such that one of skill would not be motivated to have a separate and transparent upper wall, as Christensen teaches different elements that provide the same functions, such there would be no motivation to modify the teachings of Christensen to instead provide the claimed combination, as presented above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781